
	
		II
		109th CONGRESS
		2d Session
		S. 2672
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 27, 2006
			Mr. Reid (for
			 Mr. Kerry) introduced the following bill;
			 which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to provide that oil and gas companies will not be eligible for the effective
		  rate reductions enacted in 2004 for domestic manufacturers.
	
	
		1.Short titleThis Act may be cited as the
			 Restore a Rational Tax Rate on
			 Petroleum Production Act of 2006.
		2.FindingsThe Congress finds that—
			(1)like many other countries, the United
			 States has long provided export-related benefits under its tax law,
			(2)producers and refiners of oil and natural
			 gas were specifically denied the benefits of those export-related tax
			 provisions,
			(3)those export-related tax provisions were
			 successfully challenged by the European Union as being inconsistent with our
			 trade agreements,
			(4)the Congress responded by repealing the
			 export-related benefits and enacting a substitute benefit that was an effective
			 rate reduction for United States manufacturers,
			(5)producers and refiners of oil and natural
			 gas were made eligible for the rate reduction even though they suffered no
			 detriment from repeal of the export-related benefits, and
			(6)the decision to provide the effective rate
			 reduction to producers and refiners of oil and natural gas has operated as a
			 reverse windfall profits tax, lowering the tax rate on the windfall profits
			 they are currently enjoying.
			3.Denial of deduction
			 for income attributable to domestic production of oil, natural gas, or primary
			 products thereof
			(a)In
			 generalSubparagraph (B) of
			 section 199(c)(4) of the Internal Revenue Code of 1986 (relating to exceptions)
			 is amended by striking or at the end of clause (ii), by striking
			 the period at the end of clause (iii) and inserting , or, and by
			 inserting after clause (iii) the following new clause:
				
					(iv)the production, refining, processing,
				transportation, or distribution of oil, natural gas, or any primary product
				thereof.
					.
			(b)Conforming
			 amendmentsSection 199(c)(4)
			 of such Code is amended—
				(1)in subparagraph (A)(i)(III) by striking
			 electricity, natural gas, and inserting
			 electricity, and
				(2)in subparagraph (B)(ii) by striking
			 electricity, natural gas, and inserting
			 electricity.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2005.
			
